UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6952



CHRISTOPHER LOVE WILLIAMS,

               Plaintiff - Appellant,

          v.


JON OZMINT, SCDC Director; ROBERT WARD, Division Director; DAVID
M. TATARSKY, General Counsel; CARL FREDERICK; J. DUNLAP; DEBBIE
BARNWELL, Division of Investigations; SANDRA BOWIE, IGC
Headquarters;    L.   CARRINGTON,   IGC    Lieber   Correctional
Institution; V. JENKINS, IGC Lieber Correctional Institution;
K. HILL; M. DRAYTON, Registered Nurse; S. ROSANIO, Registered
Nurse; E. GADSIN, Registered Nurse; M. INFINGER, Registered
Nurse; MALE REGISTERED NURSE, Lieber Correctional Institution;
NURSE COOPER, Registered Nurse; N. GILMORE, Nurse, Perry
Correctional Institution; STAN BURTT, Warden; ASST. WARDEN
BODISON; WARDEN BAZZLE; ASSOCIATE WARDEN CLAYTON; ASSOCIATE
WARDEN MCKIE; B. J. THOMAS, Inmate Representative; J. BUNCOMB,
Lieutenant; OFFICER MCGEE, Lieber Correctional Institution; T.
FORDE, Sergeant; SERGEANT STANFORD, Lieber Correctional
Institution; M. BRYANT, Corporal; SERGEANT JONES, Lieber
Correctional Institution; C. BROOKS, Corporal; L. WILSON,
Sergeant; PALMER, Corporal; L. MATHIS, Officer, Lieber
Correctional   Institution;    JOHN   DOES,   Officers,   Lieber
Correctional Institution Extraction Team; W. JAMISON, Corporal;
CORRECTIONAL OFFICER SMITH; E. SKIPPER, Sergeant; CAPTAIN
WHITTEN, Lieber Correctional Institution; D. ROWE, Disciplinary
Hearing Officer; OFFICER SUMMERS, Kirkland Correctional
Institution;    LIEUTENANT   PEEPLES,    Kirkland   Correctional
Institution; OFFICER FLEMING, Corporal, Perry Correctional
Institution; OFFICER ROSE, Kirkland Correctional Institution;
OFFICER WILLIAMS, Kirkland Correctional Institution; OFFICER
PRICE, Kirkland Correctional Institution; E. QUATTLEBAUM,
Sergeant; CAPTAIN MAUNEY, Perry Correctional Institution;
W. BYRD, Lieutenant; J. WILLIAMS, Officer, Perry Correctional
Institution; J. JOHNSON, Officer; J. RANDALL, Captain; SERGEANT
STRINGER, Perry Correctional Institution; OFFICER GOLDEN, Perry
Correctional Institution; WARDEN ANTHONY, Lee Correctional
Institution; MAJOR HUGHES, Lee Correctional Institution; JANE
DOE 1, Property Control Officer of Lee County; JANE DOE 1, IGC
Lee County; JOHN DOE, Sergeant, Perry Correctional Institution
Transportation; Y. BLOWE, Mailroom Supervisor; MR. STEVENS,
Mailroom Supervisor; OFFICER JAMES, Kirkland Correctional
Institution; J. C. BROWN, Disciplinary Hearing Officer; J. PECK,
Commissary Official at Kirkland MSU; AMERICAN AMENITIES
INCORPORATED; H. BOATMAN,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:07-cv-02409-DCN)


Submitted:   July 31, 2008                Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Love Williams, Appellant Pro Se. John Eric Kaufmann,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

          Christopher Love Williams seeks to appeal the district

court’s   order      adopting        the     magistrate    judge’s     report     and

recommendation and granting summary judgment in favor of Defendant

American Amenities, Inc.; claims against other Defendants remain

pending   in   the    district        court.       This    court     may   exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).           The order Williams seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.     Accordingly,         we     dismiss     the    appeal     for   lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                           DISMISSED




                                           - 3 -